DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending in this application.

Election/Restrictions

Applicant's election with traverse of Group I (Claims 1-18) and of the species (cubicle characteristics: cubicle sperm-stimulus characteristics), (architectural cubicle characteristic: size or shape of a sperm-access opening into the cubicle), (cubicle sperm-stimulus characteristic: chemical treatment), (selectively varied condition: temperature), (physical characteristic: overall size) and (genetic characteristic: hair color) in the reply filed on 10/18/2022 is acknowledged.  The traversal is on the ground(s) that Claim 1 has been amended to be closer in scope to Group II (Claims 19-20) and that a search of Claim 1 would include the elements of Group II.  The Applicant further notes that the claimed combinations may involve more than one species from the same category which may be novel and non-obvious, and requests election of two species from each category.  

This is not found persuasive because Group II contains elements not found in Group I, such as multiple cubicles including first and second cubicles having different architectural cubicle characteristics, different cubicle sperm-stimulus characteristics or both, or a sperm collection container and sperm collection syringe.  Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2022.

The requirement is still deemed proper and is therefore made FINAL.

Claims 1-18 and 21-25 were examined on their merits.

Specification

The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code in the Specification as filed at Paragraphs [0110], [0127], [0138], [0148] and [0168].  Applicant is required to delete the embedded hyperlinks and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.



Claim Interpretation

Claim 1 recites, “optionally exposing the sperm to an extender solution”.  As the limitation is designated as optional by the claim, it has been interpreted as not being a required claim limitation.

Claim Objections

Claim 18 is objected to because of the following informalities:  The word “to” should be inserted between “employed” and “correlate” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 13 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for categorizing DNA from sperm based on the genetic characteristics of hair or eye color, does not reasonably provide enablement for categorizing DNA from sperm based on the genetic characteristics of all possible defects, susceptibility to all possible diseases or genetic disorders, IQs, heights, facial and skeletal features.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  This conclusion is based is based on the following analysis:
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
The breadth of the claims and nature of the invention:
The claims are drawn to the categorizing DNA from sperm test samples into genetic characteristics, wherein the genetic characteristics are all possible defects, susceptibility to all possible diseases or genetic disorders, IQs, heights, facial and skeletal features.
The state of the prior art:                  Curtis et al. (2018), cited in the IDS, teach that we can only use DNA to predict some traits, such as eye, skin and hair color and that it may soon be possible to reconstruct a face from these traces (Pg. 2, Lines 2-3).  
The reference also teaches that without a detailed biometric database you can’t get from average physical predictions to an accurate facial prediction (Pg. 4, Lines 1-11).  The reference notes that some traits are easily predicted, such as eye color but that other features are more complicated as they are polygenic or based on many gene variants working together (Pg. 6, Lines 11-14).  Feltman et al. (2014) teaches that features, such as facial shape can’t be predicted and that other skin color can’t be predicted with certainty (Pg. 2, Lines 8-11 and 14-17).
The level of predictability in the art:
The art is deemed to be unpredictable as only certain characteristics are accurately predicted from DNA, while others are unpredictable or only somewhat predictable.  Furthermore, many conditions or features are based on the combination of maternal and paternal DNA and/or the interplay or multiple genetic variants.
The amount of direction provided by the inventor:
The disclosure provides limited direction to the ordinary artisan which would enable the categorization of sample sperm based on genetic characteristics of all possible defects, susceptibility to all possible diseases or genetic disorders, IQs, heights, facial and skeletal features.
 The disclosure as filed indicates that sperm may be sorted into desirable traits at Paragraph [0140] but does not explain how this is actually implemented. 
The existence of working examples:
The disclosure provides no working examples.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
The ordinary artisan would be subject to an undue amount of experimentation in categorization of sample sperm based on genetic characteristics of all possible defects, susceptibility to all possible diseases or genetic disorders, IQs, heights, facial and skeletal features because many traits cannot be accurately predicted due to interactions of recessive or dominant genes, multiple genetic variants and the interaction and influence of the other donor.  

Claims 15-18 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This conclusion is based is based on the following analysis:
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
The breadth of the claims and nature of the invention:
The claims are drawn to the formulation of an image of a prospective person based on prevalent genetic characteristics from sperm of a given cubicle, images of a sperm donor and the combination of said sperm genetic characteristics and genetic characteristics.
The state of the prior art:                  Curtis et al. (2018), cited in the IDS, teach that we can only use DNA to predict some traits, such as eye, skin and hair color and that it may soon be possible to reconstruct a face from these traces (Pg. 2, Lines 2-3).  The reference also teaches that without a detailed biometric database you can’t get from average physical predictions to an accurate facial prediction (Pg. 4, Lines 1-11).  The reference notes that some traits are easily predicted, such as eye color but that other features are more complicated as they are polygenic or based on many gene variants working together (Pg. 6, Lines 11-14).  Feltman et al. (2014) teaches that features, such as facial shape can’t be predicted and that other skin color can’t be predicted with certainty (Pg. 2, Lines 8-11 and 14-17).
The level of predictability in the art:
The art is deemed to be unpredictable as only certain characteristics are accurately predicted from DNA or an image of a single donor, while others are unpredictable or only somewhat predictable.  Some of these traits may be recessive or dominant and may not be visible in an image.  Further, in some of the claimed embodiments the prediction will be based on only about 50% (mother or father) DNA while a person is a combination of both maternal and paternal characteristics. 
The amount of direction provided by the inventor:
The disclosure provides limited direction to the ordinary artisan which would enable the preparation of a forecast image of a putative person based solely on paternal or maternal donor images or prevalent genetic characteristics thereof. 

The disclosure as filed cites multiple references at Paragraph [00138] but does not explain the relevance of the references or their use in predicting appearance based on one or both of donor images or prevalent genetic characteristics.  The disclosure specifically notes that one cannot know the maternal DNA beforehand as the egg is a single cell and would be destroyed during DNA analysis, see Paragraph [00145].
The existence of working examples:
The disclosure provides no working examples.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
The ordinary artisan would be subject to an undue amount of experimentation in formulating a predictive image of a prospective person based on an image or prevalent genetic characteristics of a single donor because many traits cannot be accurately predicted due to interactions of recessive or dominant genes, multiple genetic variants and the interaction and influence of the other donor.  Even when combined with images or prevalent genetic characteristics of the putative other donor, only limited features, such as hair or eye color are able to be predicted.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 and 21-25 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.  Claim 1 recites the limitation "the sperm".  There is insufficient antecedent basis for this limitation in the claim.  While the preamble recites “living sperm” it is unclear if “the sperm” referred to in Line 2 of Claim 1 is limited solely to living sperm or not as the term also encompasses non-living sperm.  Claims 2-28 and 21-25 are rejected as being dependent upon rejected Claim 1.

Claim 3 recites the limitation "the housing".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the physical characteristics".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim has been interpreted as being dependent upon Claim 6 and consistent with Claim 6, as including a physical characteristic or capability, not both.

Claim 18 recites the limitation "the physical characteristics or the capabilities".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claim has been interpreted as being dependent upon Claim 12.  Further, it is unclear if Claim 18 is limited to a single use/employment of AI or requires all of the recited uses.  
For purposes of examination, the Examiner has interpreted the claim as requiring the use of AI to identify the physical characteristic or capabilities from sensor data.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-10, 12, 14, 15, 18 and 21-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Abbaspourrad et al. (US 2019/0308192 A1) in view of Demirei et al. (US 2019/0024045 A1), both cited in the IDS, and Bashkin et al. (US 2005/0064383 A1).

Abbaspourrad et al. teaches a method for separating motile sperm, by
passing a sperm-containing sample through an inlet into a linear housing comprising a passage/channel containing multiple (7) corrals (Pgs. 14-15, Claims 1 and 14 and Fig. 1A);
wherein the multiple corrals can include different distances from the inlet, shapes and sizes (Pg. 5, Paragraph [0037] and Figs. 1A, 2 and 3A-D);
wherein the sperm spatially sort within the corrals of the corral-containing passage for 12 seconds to 45 minutes (Pg. 14, Paragraph [0115]);
 and wherein the multiple corral-retained sperm from the sample (about 150 bovine or about 600 human) are retrieved (Pg. 13, Paragraph [0105], thereby “selecting a test sample including a test number of sperm from each of a selected number of selected cubicles”, reading on Claim 1.

The teachings of Abbaspourrad et al. were discussed above.

Abbaspourrad et al. did not teach a method wherein the multiple corrals include a sperm stimulus characteristic;
categorizing the DNA from the sperm in a given test sample into genetic characterization and correlating given test samples with their prevalent genetic characteristics, as required by Claim 1.  

Demirei et al. teaches a method for sorting motile sperm, comprising a fluidic channel containing an array of geometric structures which can be coated with any type of chemicals which attract or repel sperm (Pg. 1, Paragraph [0008]).

Bashkin et al. teaches a method for sorting sperm based on a genetic characteristic (X or Y chromosome) (Pg. 11, Claim 1) and that it is frequently desired to produce offspring of a predetermined sex or sex ratio (Pg. 1, Paragraph [0003]).


It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Abbaspourrad et al. for separating motile sperm comprising the use of a sorting track comprising multiple corrals to separate motile from non-motile sperm to include a sperm-stimulus chemical treatment to attract or repel sperm as taught by Demirei et al. with each corral because this would allow sortation of the sperm based on the response to a particular attractant or repellant chemical.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to further select motile sperm based on a chemical stimulus associated with the sorting corrals.  There would have been a reasonable expectation of success in making this modification because both references are reasonably drawn to the same field of endeavor of sperm motility sortation.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Abbaspourrad et al. and Demirei et al. of sorting motile sperm to further categorize and correlate the DNA from the selected sperm from the multiple cubicles/corrals based on their genetic characteristics (sex/gender) as taught by Bashkin et al. above because this would provide a sorted sperm sample based on motility and genetic characteristics. 
Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to produce a sperm sample which is predominantly of one genetic characteristic.  

There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field of endeavor of sperm sortation.

Abbaspourrad et al. did not teach a method wherein the multiple corrals include in, at or near the opening of the corral/cubicle a sperm stimulus, a chemical treatment, or wherein the multiple cubicles include a first and second cubicle having different architectural characteristics, different sperm-stimulus characteristics or both, as required by Claim 2.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Abbaspourrad et al., Demirei et al. and Bashkin et al. of sorting motile sperm comprising the use of multiple corrals coated with a sperm stimulus chemical to place the chemical in, at or near the opening of the corrals because this would either attract or repel the sperm at the area where the corral openings are.  It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to include multiple corrals/cubicles having different structural/architectural characteristics and/or different sperm-stimulus characteristics because this would provide multiple levels of sortation of the motile sperm based on desired or undesired properties.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make these modifications in order to further refine the sperm sortation method beyond motility.  
There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field of endeavor of sperm sortation.

With regard to Claim 4, Abbaspourrad et al. teaches the system can have from 1 to about 100 corrals per system (encompassing the claimed range greater than or equal to 10 cubicles) (Pg. 5, Paragraph [0039]). 

With regard to Claim 5, Abbaspourrad et al. teaches the system may include a heating element (therefore configured to selectively vary temperature for the corrals (Pg. 6, Paragraph [0049]).  

With regard to Claim 6, Abbaspourrad et al. and Demirei et al. teach sorting/categorizing sperm from a sample into identifiable physical characteristics/capabilities (motility).  Baskin et al. further teaches that sperm may be sorted based on desired genetic/gender characteristics.   Therefore, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that the sortation of a sperm sample based on motility and gender characteristics would “correlate” the prevalent physical characteristic with the genetic characteristic as claimed. 


With regard to Claim 7, Abbaspourrad et al. and Demirei et al. teach sorting/categorizing sperm from a sample into identifiable physical characteristics/capabilities (motility).  Baskin et al. further teaches that sperm may be sorted based on desired genetic/gender characteristics.   Therefore, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that the sortation of a sperm sample based on motility and gender characteristics could be performed in any order in the absence of new or unexpected results.  See MPEP 2144.04, IV. C.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a sex sorted sperm sample prior to motility sortation.  There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field of endeavor of sperm sortation and do not require any order of performing the sortation steps.

With regard to Claim 8, Abbaspourrad et al. teaches a method for separating motile sperm wherein the sperm spatially sort within the corrals of the corral-containing passage for 12 seconds to 45 minutes (encompassing the period of time of greater than or equal to 15 minutes recited in instant Claim 8) (Pg. 14, Paragraph [0115]).

With regard to Claim 9, Abbaspourrad et al. teaches wherein the multiple corral-retained sperm from the sample (about 150 bovine or about 600 human) are retrieved.

With regard to Claim 10, Abbaspourrad et al. teaches a method for separating motile sperm, by passing a sperm-containing sample through an inlet into a linear housing comprising a passage/channel containing multiple (7) corrals (Pgs. 14-15, Claims 1 and 14 and Fig. 1A).

With regard to Claim 12, Abbaspourrad et al. teaches the system can include an imaging system configured to capture a plurality of images of motile cells in the channel (Pg. 7, Paragraph [0060]).

With regard to Claims 14 and 15, Abbaspourrad et al. and Demirei et al. teach sorting/categorizing sperm from a sample into identifiable physical characteristics/capabilities (motility) by corral/cubicle isolation.  Baskin et al. further teaches that sperm may be sorted based on desired genetic/gender characteristics.   
Therefore, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that the sex-sorted (an identifiable characteristic associated with a desired genetic characteristic/gender), motile sperm retrieved from the corrals/cubicles could be selected for use in fertilizing an egg and that given the sex-selected sperm could be used to formulate a prospective image (male or female) from said sperm from the motile, sex-selected sperm.

With regard to Claim 18, Abbaspourrad et al. teaches the system can include an imaging system configured to capture a plurality of images of motile cells in the channel (Pg. 7, Paragraph [0060]). 
 It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that a manual process of looking at captured images of motile sperm could be automated by artificial intelligence to identify motile sperm.  See MPEP 2144.04, B, III.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to replace manual image analysis.  There would have been a reasonable expectation of success in making this modification because the prior art suggests using an imaging system to obtain images of motile sperm and the analysis of those images may be either manual or automated.  

With regard to Claims 21-25, Abbaspourrad et al. teaches a method for separating motile sperm, by passing a sperm-containing sample through an inlet into a linear housing comprising a passage/channel containing multiple (7) corrals (Pgs. 14-15, Claims 1 and 14 and Fig. 1A) wherein the multiple corrals can include different distances from the inlet, shapes and sizes (Pg. 5, Paragraph [0037] and Figs. 1A, 2 and 3A-D).  Demirei et al. teaches a method for sorting motile sperm, comprising a fluidic channel containing an array of geometric structures which can be coated with any type of chemicals which attract or repel sperm (Pg. 1, Paragraph [0008]). 




It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention that the corrals/cubicles could have multiple different combinations of the above recited physical and chemical characteristics from one another, including different distance from the inlet, different shape, different size, and the presence or absence of chemical attractant or chemical repellant which would provide each corral/cubicle with at least 4 distinct characteristics.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to select for particular motile sperm based on physical and chemical aspects of the sorting device.  There would have been a reasonable expectation of success in making this modification because the prior art suggests the device may include multiple physical and chemical characteristics which may be applied to the corrals/cubicles of the sorting device. 

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Abbaspourrad et al. (US 2019/0308192 A1) in view of Demirei et al. (US 2019/0024045 A1), both cited in the IDS, and Bashkin et al. (US 2005/0064383 A1), and Son et al. (2017).

None of the above references taught a method wherein the housing has a generally spiral shape, as required by Claim 3.

Son et al. teaches a sperm sortation apparatus comprising a spiral shape housing and channel (Pg. 3, Fig. 1).
It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear sortation apparatus housing of Abbaspourrad et al. by selecting a spiral shape such as that taught by Son et al. because the selection of any particular configuration of sortation housing would have been a matter of artisan choice in the absence of persuasive evidence that the particular configuration was significant.  See MPEP 2144.04 IV, B.  Those of ordinary skill in the art would have been motivated to make this modification based on artisan preference based on artisan preference and because it was known in the art before the effective filing date of the claimed invention that spiral shape sortation devices were suitable for use in sperm sortation methods.  There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to methods of sperm sortation. 

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Abbaspourrad et al. (US 2019/0308192 A1) in view of Demirei et al. (US 2019/0024045 A1), both cited in the IDS, and Bashkin et al. (US 2005/0064383 A1) further in view of Mossman et al. (2012).

None of the above references taught a method wherein the physical characteristics comprise one or more of overall size, overall length, a head feature, and tail length, as required by Claim 11.

Mossman et al. teaches assessing sperm for physical characteristics including overall length, tail length, head morphology and motility (Pg. 24, Table 1) and wherein motility is positively correlated with mean tail and mean total length (Pg. 27, Column 1, Lines 7-9).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Abbaspourrad et al., Demirei et al. and Bashkin et al. of sorting motile sperm based on the physical characteristic of motility to further categorize/correlate the sperm according to additional physical characteristics such as the total length and tail length taught by Mossman et al. because this would provide an additional physical sortation characteristic.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make these modifications because Mossman et al. teaches the positive correlation between those physical characteristics and motility.  There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field of endeavor of sperm sortation and or characterization.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Abbaspourrad et al. (US 2019/0308192 A1) in view of Demirei et al. (US 2019/0024045 A1), both cited in the IDS, and Bashkin et al. (US 2005/0064383 A1), and further in view of Branicki et al. (2011) and Kirkness et al. (2013).

None of the above references taught a method wherein the genetic characteristics comprise one or more of defects, disease susceptibility, genetic disorders, IQ, hair color, eye color, height, facial features, and skeletal features, as required by Claim 13.

Branicki et al. teaches that human hair and eye color is predictable from DNA variants with high accuracy (Pg. 443, Abstract).

Kirkness et al. teaches that isolated sperm cells can be sequenced to provide a haploid genome (Pg. 826, Column 2, Lines 13-16).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Abbaspourrad et al., Demirei et al. and Bashkin et al. of sorting motile sperm based on the genetic characteristic of gender to further categorize/correlate the sperm according to additional genetic characteristics such as DNA variants corresponding to hair or eye color as taught by Branicki et al. by sequencing the sperm DNA to provide a haploid genome including variants, as taught by Kirkness et al. because this would provide additional genetic sortation characteristics.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make these modifications in order to further qualify the sorted sperm.  
There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field of endeavor of sperm sortation and or characterization.

Claims 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Abbaspourrad et al. (US 2019/0308192 A1) in view of Demirei et al. (US 2019/0024045 A1), both cited in the IDS, and Bashkin et al. (US 2005/0064383 A1), and further in view of Padole et al. (2016).

None of the above references taught a method wherein the sperm has a sperm donor, wherein data from images of the sperm donor or a relative of the sperm donor are employed with the prevalent genetic characteristics for sperm in a given cubicle to formulate the forecast image of a prospective person made from a sperm from the given cubicle, as required by Claim 16;
or wherein genetic characteristics of an egg donor of an egg to be used for fertilization to make the prospective person or images of the egg donor or a relative of the egg donor are employed with the prevalent genetic characteristics for sperm in a
given cubicle to formulate the forecast image of the prospective person made from a sperm from the given cubicle, as required by Claim 17.

Padole et al. teaches data from images of male and female parents can be employed to formulate a predicted image of a child from the two parents (sperm and egg donors) (Pg. 308, #s 3-4).
It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Abbaspourrad et al., Demirei et al. and Bashkin et al. of sorting motile sperm into corrals/cubicles and based on the genetic characteristic of gender to modify the method by providing an image of the sperm donor and/or an image of the egg donor to formulate a predictive image of a prospective child thereof as taught by Padole et al. because this would provide a potential appearance of a child produced by the sorted sperm.   Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to provide an image of the prospective appearance of a child produced by the sorted sperm.  There would have been a reasonable expectation of success in making this modification because Abbaspourrad et al., Demirei et al. and Bashkin et al. teach sorting sperm based on physical and genetic/gender characteristics and Padole et al. teaches that parent images can be used to predict child appearance.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/18/2022